Name: Second Council Directive 82/399/EEC of 10 June 1982 on summertime arrangements
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-06-19

 Avis juridique important|31982L0399Second Council Directive 82/399/EEC of 10 June 1982 on summertime arrangements Official Journal L 173 , 19/06/1982 P. 0016 - 0017*****SECOND COUNCIL DIRECTIVE of 10 June 1982 on summertime arrangements (82/399/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Directive 80/737/EEC of 22 July 1980 on summertime arrangements (3) introduced a common date and time for the beginning of the summertime period in the Community for the years 1981 and 1982; Whereas Article 4 of that Directive states that the Council, acting on a proposal from the Commission and as soon as possible, will adopt more comprehensive measures for the harmonization of summertime; Whereas such measures are highly desirable, in particular in the interests of facilitating and reducing the costs of transport and telecommunications between Member States; Whereas a common date and time for the beginning of the summertime period in the Community should now be fixed for the years 1983, 1984 and 1985; Whereas, as an experiment during those three years, two different dates for the end of the summertime period should be fixed for the Member States belonging to the zero time zone and the other Member States; Whereas, for geographical reasons, common summertime arrangements should apply neither to Greenland nor to the overseas territories of the Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive the expression 'summertime period' means the period of the year during which the time is advanced by 60 minutes in relation to the time for the rest of the year. Article 2 Member States shall take the measures necessary to ensure that in each Member State the summertime period for 1983, 1984 and 1985 begins at 1 a.m. Greenwich Mean Time on the last Sunday in March. Article 3 Member States other than those in the zero (Greenwich) time zone shall take the measures necessary to ensure that the summertime period ends at 1 a.m. Greenwich Mean Time: - in 1983: on 25 September, - in 1984: on 30 September, - in 1985: on 29 September. Article 4 Member States belonging to the zero (Greenwich) time zone, namely Ireland and the United Kingdom, shall take the measures necessary to ensure that the summertime period ends at 1 a.m. Greenwich Mean Time: - in 1983: on 23 October, - in 1984: on 28 October, - in 1985: on 27 October. Article 5 The Council, acting on a proposal from the Commission, shall adopt by 1 January 1985 the arrangements to apply from 1986 onwards. Article 6 This Directive shall apply neither to Greenland nor to the overseas territories of the Member States. Article 7 This Directive is addressed to the Member States. Done at Luxembourg, 10 June 1982. For the Council The President H. de CROO (1) OJ No C 125, 17. 5. 1982, p. 23. (2) OJ No C 310, 30. 11. 1981, p. 13. (3) OJ No L 205, 7. 8. 1980, p. 17.